Crockett, J.,
delivered the opinion of the Court:
We discover no error in this record. The testimony of the plaintiff proves the contract substantially as alleged in the complaint; and though the defendant contradicts the plaintiff in most of his material statements in respect to the contract, it is simply a case of conflicting evidence, on the credibility of which it was peculiarly the province of the jury to decide. The charge of the Court, we think, placed the case fairly before the jury, and we perceive no reason for disturbing the verdict. The item for interest on the money invested by the defendant in the enterprise was properly excluded by the Court. As we construe the contract, it was not within the contemplation of the parties that the defendant was to charge interest on the money to be advanced by him.
Judgment affirmed.